Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Response to Amendment
	The amendment filed on 9/1/2021 has been entered.  All previous objections have been withdrawn.

Claim Objections
Claims 9 and 21 are objected to because of the following informalities: in claim 9, line 3, the phrase “adaptor being connecting” should be changed to “adaptor connecting” in claim 21, line 10, the phrase “first pump cylinder” should be changed to “second pump cylinder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation "claim 21" in line 1.  Examiner is unsure whether the claim depends on claim 2 or claim 1.  Further, claim 7 recites “the sensor” which has no antecedent basis nor has any tie-in with the previously recited leak detector in claim 1.  Examiner requests clarification such as making mention that the leak detector possesses a sensor in claim 1.  Claim 9, line 11, recites “logic connected to the sensor” but claim 15 recites that “a controller…is operable to execute the logic”.  Examiner notes that the sense of “logic” in claim 9 is akin to a microcontroller device but the “logic” mentioned in claim 15 is more akin to software programming.  This causes confusion.  Examiner requests clarification such only mentioning a controller that is connected to the sensor in claim 9 and reciting that the controller is operable to…receive the signal…etc. as long as such amendments are in line with the disclosure of the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682).
Claim 1:  Farnsworth discloses a pump (Fig. 2) comprising at least one pump cylinder comprising a pump chamber (80), wherein the pump chamber comprises an inlet and an outlet (note inlet/outlet at 90), and a piston (85) actuatable within the pump cylinder, wherein the piston is configured to draw a working fluid into the pump chamber through the inlet and to push the working fluid out of the pump chamber through the outlet (Fig. 2); a drive (Fig. 1, note central drive of 75) configured to move the piston, wherein the drive includes a drive housing that houses a drive fluid see Figure below and drive fluid inlet/outlet connections in Fig. 1 on top side of 75), the drive fluid prevented from exiting the drive housing towards the pump chamber by a seal (Fig. 2, note seal elements 90) situated in/on a seal adaptor (see Figure below) that connects the pump cylinder to the drive housing.  Farnsworth’s apparatus further discloses using leak detectors (100/105/115) positioned at sealing locations around the pump (paragraph 39), leak detector operable to generate an alarm when the leaked drive fluid reaches a threshold (see paragraphs 46-48).  Farnsworth’s system could stand to benefit from a more robust sealing system for its drive fluid housing as well as leak monitoring. While Farnsworth is open to alternate leak detector locations (see paragraph 40, “[leak detector system] can be used to monitor fluid leaking from any other fluid handling components”), Farnsworth is not explicit about a leak detector to monitor leaks from its fluid drive, notably at the seal components along the rod e.g., “rod seal”) positioned in/on its seal adaptor so that the leak detector may capture leaked drive fluid that is leaking from the drive and prevent the leaked drive fluid from entering the pump chamber.  However, Walton discloses a hydraulic drive system which uses a robust seal system (note presence of primary/secondary/wiper sealing components 

    PNG
    media_image1.png
    493
    398
    media_image1.png
    Greyscale

Claim 8:  Farnsworth and Walton teach the previous limitations.  Farnsworth further discloses using a leak detector connected to a controller (150) operable to receive the alarm and stop the drive to prevent additional fluid from entering the leak detector or the pump chamber and contaminating the pump (see paragraphs 46-48).
Claim 21:  Farnsworth and Walton teach the previous limitations.  Walton further discloses a buffer tube (note tube below 26) to collect a leaked drive fluid (Fig. 2), a sensor (26) positioned in the buffer tube to detect a level of the leaked drive fluid in the buffer tube (paragraph 55, Examiner viewing the “level” broadly to be the levels of fluid leaking/accumulating in the tube is a reflection of the tube level) and a purge line (note horizontal tube below 26) to remove the leaked drive fluid from the buffer tube once the fluid reaches a maximum level (Fig. 2).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Fuelscher (CH131655A).
Claim 6:  Farnsworth and Walton teach the previous limitations.  Farnsworth, as modified by Walton, further teaches that the seal is positioned around a drive rod (note portion of drive rod 4 in Walton within its seal, 12/14, which would be positioned at/near the portion of 85 within the seal adapter of Farnsworth), and an inner surface of the seal adaptor surrounds the seal so that at least a portion of the leaked drive fluid flows into the leak detector via the inner surface of the seal adaptor (Examiner notes inner surface at 9/24 in seal adaptor 2 of Walton which would provide the interior surface of the seal adapter of Farnsworth.  While Farnsworth appears silent regarding its piston being coupled to a drive via a drive rod, such severability between a piston/drive rod in connection with a drive is well known in the art as taught by Fuelscher (note separate piston 8 with drive rod—connected at 9—which is connected to drive 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate a piston to connect with a drive rod, since it has been held that constructing Nerwin v. Erlichman, 168 USPQ 177,179.  Further, when one of the sub-elements becomes worn, replacement involves only that sub-element rather than the entire drive/piston/rod.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Chowaniec (US20020106292).
Claims 3 and 5:  Farnsworth and Walton teach the previous limitations.  Farnsworth and Walton are not explicit about the pump being hydraulically actuated with hydraulic fluid or that the actuator is submerged in oil.  However, Chowaniec teaches a pump arrangement using a hydraulic actuator submerged in hydraulic oil (see Abstract, Fig. 1, note 36, paragraph 27).  It would have been obvious before the effective filing date of the invention to include oil as taught by Chowaniec into the apparatus of Farnsworth as such oil is a common, inexpensive fluid that can be used for transferring hydraulic pressures to pumping operations.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Le Strat (FR2965049).
Claim 7:  Farnsworth and Walton teach the previous limitations.  Farnsworth, as modified by Walton, does not disclose using a capacitive sensor for generating a signal when the drive fluid reaches the maximum level but Walton is open to its sensor being an electronic sensor (see Walton, paragraph 18).  Le Strat teaches using an electronic, capacitive sensor (6) that can generate a signal when fluid reaches the maximum level .
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US20190024682 in view of Morse (US 5,148,699) further evidenced by Le Strat (FR2965049) and in further view of Gaillard (US20160298614).
Claim 9:  Walton discloses a liquid leak detector (Fig. 2, 22/26/27/32) that could be used for a pump comprising a buffer tube (note tube below 26) positioned in or on a seal adaptor (note face of 2 holding seal elements 12/14/16) so that the buffer tube may collect a leaked drive fluid (Fig. 2), wherein the drive housing (8) houses a drive fluid (fluid in 10) and a drive (6) that drives a piston; a sensor (26) positioned on the buffer tube to detect a level of the leaked drive fluid in the buffer tube (paragraph 55, Examiner viewing the “level” broadly to be the levels of fluid leaking/accumulating in the tube is a reflection of the tube level) and to generate a signal (note signal line from 26 to 27/32); a purge line (note horizontal tube below 26) to remove the leaked drive fluid from the buffer tube (Fig. 2); and logic (27/32) connected to the sensor (26) to receive the signal and generate an alarm (paragraph 57).
Walton does not disclose a sensor to detect a level of the leaked fluid and to generate a signal when the leaked fluid reaches a maximum fluid level or that its purge removes the fluid from the buffer tube once the fluid reaches the maximum fluid level.  However, Morse (Fig. 3) teaches using a fluid sensor (75/76/80) to detect a level of leaked fluid and to generate a signal (via “float switch” in col. 6, line 36 which can be 
Walton also is not explicit about being used in a pump for pumping a working fluid through a pump chamber of the pump and arranged such that its seal adaptor connects a pump cylinder of the pump to a drive housing of the pump.  However, Gaillard teaches using a drive housing (18) for use with a pump for pumping a working fluid through a pump chamber (94) of the pump and arranged with a seal adaptor (20/22) that connects a pump cylinder (14) of the pump to the drive housing (18) of the pump.  It would have been obvious before the effective filing date of the invention to utilize Walton’s drive with the pumping apparatus of Gaillard as Walton’s drive has the superior feature of monitoring drive fluid leaks that can alert a user of drive housing issues.
Claim 11:  Walton, Morse and Gaillard teach the previous limitations.  Walton further discloses that the leaked drive fluid is hydraulic fluid (paragraph 5).
Claim 12:  Walton, Morse and Gaillard teach the previous limitations.  While Walton and Morse do not teaches that the maximum fluid level is adjustable by adjusting a position of the sensor on the buffer tube such omission is immaterial as
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sensor adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US20190024682 in view of Le Strat (FR2965049) and in further view of Gaillard (US20160298614).
Claim 9:  Walton discloses a liquid leak detector (Fig. 2, 22/26/27/32) that could be used for a pump comprising a buffer tube (note tube below 26) positioned in or on a seal adaptor (note face of 2 holding seal elements 12/14/16) so that the buffer tube may collect a leaked drive fluid (Fig. 2), wherein the drive housing (8) houses a drive fluid (fluid in 10) and a drive (6) that drives a piston; a sensor (26) positioned on the buffer tube to detect a level of the leaked drive fluid in the buffer tube (paragraph 55, Examiner viewing the “level” broadly to be the levels of fluid leaking/accumulating in the tube is a reflection of the tube level) and to generate a signal (note signal line from 26 to 27/32); a purge line (note horizontal tube below 26) to remove the leaked drive fluid from the buffer tube (Fig. 2); and logic (27/32) connected to the sensor (26) to receive the signal and generate an alarm (paragraph 57).
Walton does not disclose a sensor to detect a level of the leaked fluid and to generate a signal when the leaked fluid reaches a maximum fluid level or that its purge 
Walton also is not explicit about being used in a pump for pumping a working fluid through a pump chamber of the pump and arranged such that its seal adaptor connects a pump cylinder of the pump to a drive housing of the pump.  However, Gaillard teaches using a drive housing (18) for use with a pump for pumping a working fluid through a pump chamber (94) of the pump and arranged with a seal adaptor (20/22) that connects a pump cylinder (14) of the pump to the drive housing (18) of the pump.  It would have been obvious before the effective filing date of the invention to utilize Walton’s drive with the pumping apparatus of Gaillard as Walton’s drive has the superior feature of monitoring drive fluid leaks that can alert a user of drive housing issues.
Claim 14:  Walton, Le Strat and Gaillard teach the previous limitations.  Le Strat further teaches that the sensor is a capacitive sensor (6, see Abstract).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US20190024682 in view of Le Strat (FR2965049) and Gaillard (US20160298614) and in further view of Morse (US 5,148,699).
Claim 15:  Walton, Le Strat and Gaillard teach the previous limitations.  Walton, as modified by Le Strat, further teaches that the capacitive sensor (note element 6 from Le Strat) is connected to a controller that is operable to execute logic to receive the signal (note that the sensor from Le Strat would be coupled to controllers at 27/32) and generate the alarm (see paragraph 57) but does not disclose stopping the drive to prevent additional fluid from entering the buffer tube or the pump chamber and contaminating the pump.  However, Morse teaches a leak sensor which operates with control systems to stop an associated drive to prevent additional fluid from entering its buffer tube (see col. 6, lines 42-47).  As incorporated into Walton, Gaillard’s teaching would prevent add’l fluid from contaminating associated components such as the associated pump chambers.  It would have been obvious before the effective filing date of the invention to utilize stopping procedures as taught by Morse into the apparatus of Walton as modified by Le Strat in order to prevent damage from severe leaking issues.
Claims 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Muratsubaki (US 6,068,448).
Claim 22:  Farnsworth discloses a two cylinder pump (Fig. 1, Examiner noting pump symmetry and that feature with the one pump chamber in Figure 2 will be reflected on the opposite side) comprising a first/second pump cylinder comprising a first pump chamber (80) comprising a first/second inlet and a first/second outlet (note inlet/outlet at 90), and a first/second piston (85) actuatable within the first/second pump cylinder, wherein the first/second piston is configured to draw a working fluid into the first/second pump chamber through the first/second inlet and to push the working fluid 
Farnsworth does not disclose a two-stage pump with the outlet of one pump being connected with the inlet of the second pump.  However, Muratsubaki teaches a two-cylinder pump (Fig. 1) arranged as a two-stage pump with the outlet of one pump (12A) being connected with the inlet of the second pump (12B).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate the two-stage operational features from Muratsubaki into the apparatus of Farnsworth in order to produce ultra-high pressures in pump output.
Claim 23:  Farnsworth, Walton and Muratsubaki teach the previous limitations.  Muratsubaki further discloses that its first piston is a low-pressure piston (13a); the first pump cylinder is a low-pressure cylinder (12a); the second piston is a high-pressure piston (13b); and the second pump cylinder (12b) is a high-pressure cylinder.  
Claim 25:  Farnsworth, Walton and Muratsubaki teach the previous limitations.  Farnsworth, as modified by Walton, further teaches an inner surface of the first/second seal adaptor surrounds the first/second seal so that at least a portion of the drive fluid leaking through the first/second seal flows into the first leak detector via the inner .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth (US20180045597) in view of Walton (US20190024682) and in further view of Fuelscher (CH131655A).
Claim 24:  Farnsworth and Walton teach the previous limitations.  Farnsworth, as modified by Walton, further teaches that the seal is positioned around a drive rod (note portion of drive rod 4 in Walton within its seal, 12/14, which would be positioned at/near the portion of 85 within the seal adapter of Farnsworth an would be reflected on both sides of the drive and cover both drive rods), and an inner surface of the seal adaptor surrounds the seal so that at least a portion of the leaked drive fluid flows into the leak detector via the inner surface of the seal adaptor (Examiner notes inner surface at 9/24 in seal adaptor 2 of Walton which would provide the interior surface of the seal adapter of Farnsworth).  While Farnsworth appears silent regarding its piston being coupled to a drive via a drive rod, such severability between a piston/drive rod in connection with a drive is well known in the art as taught by Fuelscher (note separate piston 8 with drive rod—connected at 9—which is connected to drive 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to separate a piston to connect with a drive rod, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.  Further, when one of the sub-elements becomes worn, replacement involves only that sub-element rather than the entire drive/piston/rod.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has included new prior art references including Farnsworth, Muratsubaki and Morse references to assist in reading upon the new claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746